DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-4 and 7-21 stand allowed.  Claim 6 stands rejected under Section 112(a).  The drawings stand objected to.  
Applicants canceled claim 6 and provided an amendment to the specification to address the drawing objection.
Turning first to the drawing objection: Applicants’ amendment to the specification addresses the previously noted drawing objection and is accepted and entered.  No new matter has been added.  The previously noted drawing objection is withdrawn.
Section 112(a) rejection: Applicants’ cancellation of claim 6 renders moot the Section 112(a) rejection.  Therefore, the Section 112(a) rejection is withdrawn as moot.
While preparing the application for allowance, the Office noted that claim 16 is written to depend from itself.  The Office contacted applicants’ representative regarding this but has not received a response.  This second Non-Final Rejection issues so that applicants can amend or cancel claim 16.
Updated searches yielded no further art that anticipates or renders obvious the claims.  For these reasons, the allowance of claims 1-4, 7-15, and 17-21 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16: This claim has been written to depend from itself.  For this reason, the claim is rejected as indefinite.  

Reasons for Allowance
Claims 1-4, 7-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the MIS photoemission detector is configured as a solar-blind or a visible-blind UV detector”, in combination with the remaining limitations of the claim.
With regard to claims 2-4, 7-9, and 17-19: The claims have been found allowable due to their dependency from claim 1 above.

With regard to claims 11-15, 20, and 21: The claims have been found allowable due to their dependency from claim 10 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Victoria K. Hall/Primary Examiner, Art Unit 2897